     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 1 of 16 Page ID #:718




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   BERTHA E.,1                             ) Case No. 2:19-cv-05133-JDE
                                             )
12                                           )
                        Plaintiff,           ) MEMORANDUM OPINION AND
13                                           )
                                             ) ORDER
                   v.                        )
14                                           )
     ANDREW M. SAUL,2                        )
15                                           )
     Commissioner of Social Security,        )
16                                           )
                                             )
17                      Defendant.           )
18
19         Plaintiff Bertha E. (“Plaintiff”) filed a Complaint on June 12, 2019,
20   seeking review of the Commissioner’s denial of her application for disability
21   insurance benefits (“DIB”). The parties filed a Joint Submission (“Jt. Stip.”)
22   regarding the issues in dispute on March 25, 2020. The matter now is ready for
23   decision.
24   1
      Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
25   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
26
     2
27    Andrew M. Saul, now Commissioner of the Social Security Administration, is
     substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
28
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 2 of 16 Page ID #:719




 1                                                 I.
 2                                        BACKGROUND
 3            Plaintiff protectively filed her application for DIB on July 22, 2015,
 4   alleging disability commencing on May 6, 2011. AR 15, 171-72. On April 24,
 5   2018, after her application was denied (AR 109-12, 115-19), Plaintiff,
 6   represented by counsel, testified before an Administrative Law Judge (“ALJ”),
 7   and a vocational expert (“VE”) testified telephonically. AR 15, 35-74.
 8            On May 22, 2019, the ALJ issued a written decision concluding Plaintiff
 9   was not disabled. AR 15-30. The ALJ found Plaintiff had not engaged in
10   substantial gainful activity during the period from her alleged onset date
11   through the date she last met the insured status requirements of the Social
12   Security Act (“SSA”), December 31, 2016. AR 17. The ALJ found she had the
13   severe impairments of degenerative disc disease of the lumbar spine;
14   osteoporosis of the lumbar spine; diabetes mellitus; and hypertension. AR 17-
15   21. The ALJ also found Plaintiff did not have an impairment or combination of
16   impairments that met or medically equaled a listed impairment and had the
17   residual functional capacity (“RFC”) to perform light work light work3 except
18   she: (1) can lift, carry, push, and pull 20 pounds occasionally, and 10 pounds
19   frequently; (2) can stand, walk, or sit for six hours out of an eight-hour
20   workday; (3) can frequently push and/or pull with the bilateral upper and lower
21   extremities; (4) can frequently climb ramps and stairs; (5) can occasionally
22   climb ladders, ropes, or scaffolds; (6) can frequently balance; (7) can
23   occasionally stoop, kneel, crouch, or crawl; and (8) must avoid hazards, such as
24   unprotected heights and moving mechanical parts. AR 22.
25
     3
         “Light work” is defined as
26           lifting no more than 20 pounds at a time with frequent lifting or
27           carrying of objects weighing up to 10 pounds. Even though the weight
             lifted may be very little, a job is in this category when it requires a good
28
                                                   2
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 3 of 16 Page ID #:720




 1         The ALJ further found that Plaintiff was capable of performing her past
 2   relevant work as claims adjudicator (Dictionary of Occupational Titles 169.267-
 3   010) because that work did not require performance of work-related activities
 4   precluded by her RFC. AR 27-28. In the alternative, the ALJ found that,
 5   considering Plaintiff as an individual closely approaching advanced age on the
 6   date last insured, and subsequently changing to advanced age, along with her
 7   education, work experience, and RFC, there were other occupations she could
 8   perform with jobs existing in significant numbers in the national economy. AR
 9   28-29. Thus, the ALJ found Plaintiff was not under a “disability,” as defined in
10   the SSA, from the alleged onset date of May 6, 2011, through December 31,
11   2016, the date last insured. AR 29-30. Plaintiff’s request for review of the ALJ’s
12   decision by the Appeals Council was denied, making the ALJ’s decision the
13   agency’s final decision. AR 1-6.
14                                           II.
15                               LEGAL STANDARDS
16      A. Standard of Review
17         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
18   decision to deny benefits. The ALJ’s findings and decision should be upheld if
19   they are free from legal error and supported by substantial evidence based on
20   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
21   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
22   Substantial evidence means such relevant evidence as a reasonable person
23   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
24
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, you must have
27         the ability to do substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3
28   n.6 (C.D. Cal. May 7, 2019).
                                             3
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 4 of 16 Page ID #:721




 1   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
 2   preponderance. Id. To determine whether substantial evidence supports a
 3   finding, the reviewing court “must review the administrative record as a whole,
 4   weighing both the evidence that supports and the evidence that detracts from
 5   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
 6   Cir. 1998). “If the evidence can reasonably support either affirming or
 7   reversing,” the reviewing court “may not substitute its judgment” for that of
 8   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
 9   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
10   rational interpretation, [the court] must uphold the ALJ’s findings if they are
11   supported by inferences reasonably drawn from the record.”).
12         Lastly, even if an ALJ errs, the decision will be affirmed where such
13   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
14   the ultimate nondisability determination,” or if “the agency’s path may
15   reasonably be discerned, even if the agency explains its decision with less than
16   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
17      B. Standard for Determining Disability Benefits
18         When the claimant’s case has proceeded to consideration by an ALJ, the
19   ALJ conducts a five-step sequential evaluation to determine at each step if the
20   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-48 (9th
21   2020); Molina, 674 F.3d at 1110.
22         First, the ALJ considers whether the claimant currently works at a job
23   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
24   1110. If not, the ALJ proceeds to a second step to determine whether the
25   claimant has a “severe” medically determinable physical or mental impairment
26   or combination of impairments that has lasted for more than twelve months.
27   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
28   impairments render the claimant disabled because they “meet or equal” any of
                                              4
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 5 of 16 Page ID #:722




 1   the “listed impairments” set forth in the Social Security regulations at 20
 2   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
 3   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
 4   not meet or equal a “listed impairment,” before proceeding to the fourth step
 5   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
 6   sustained basis despite the limitations from her impairments. See 20 C.F.R.
 7   § 404.1520(a)(4); Social Security Ruling (“SSR”) 96-8p.
 8         After determining the claimant’s RFC, the ALJ proceeds to the fourth
 9   step and determines whether the claimant has the RFC to perform her past
10   relevant work, either as she “actually” performed it when she worked in the
11   past, or as that same job is “generally” performed in the national economy. See
12   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
13   perform her past relevant work, the ALJ proceeds to a fifth and final step to
14   determine whether there is any other work, in light of the claimant’s RFC, age,
15   education, and work experience, that the claimant can perform and that exists
16   in “significant numbers” in either the national or regional economies. See
17   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
18   do other work, she is not disabled; but if the claimant cannot do other work
19   and meets the duration requirement, the claimant is disabled. See id. at 1099.
20         The claimant generally bears the burden at each of steps one through
21   four to show she is disabled, or she meets the requirements to proceed to the
22   next step; and the claimant bears the ultimate burden to show she is disabled.
23   See, e.g., Ford, 950 F.3d at 1148; Molina, 674 F.3d at 1110; However, at Step
24   Five, the ALJ has a “limited” burden of production to identify representative
25   jobs that the claimant can perform and that exist in “significant” numbers in
26   the economy. See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett,
27   180 F.3d at 1100.
28   ///
                                             5
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 6 of 16 Page ID #:723




 1                                             III.
 2                                       DISCUSSION
 3           The parties present three disputed issues, reordered as:
 4           Issue No. 1: Whether the ALJ erred in evaluating Plaintiff’s subjective
 5           symptom testimony;
 6           Issue No. 2: Whether the ALJ erred in evaluating physician opinions; and
 7           Issue No. 3: Whether the ALJ erred in determining Plaintiff’s RFC.
 8   Jt. Stip. at 3.
 9   A.      Plaintiff’s Subjective Symptom Testimony
10           In Issue No. 1, Plaintiff contends the ALJ failed to state proper reasons
11   for finding her subjective statements not entirely consistent with the medical
12   evidence and other evidence in the record. Jt. Stip. at 19-26, 30-31.
13               1. Applicable Law
14           Where a disability claimant produces objective medical evidence of an
15   underlying impairment that could reasonably be expected to produce the pain
16   or other symptoms alleged, absent evidence of malingering, the ALJ must
17   provide “‘specific, clear and convincing reasons for’ rejecting the claimant’s
18   testimony regarding the severity” of the symptoms. Treichler v. Comm’r Soc.
19   Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citation omitted); Moisa v.
20   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004). The ALJ’s findings “must be
21   sufficiently specific to allow a reviewing court to conclude that the [ALJ]
22   rejected [the] claimant’s testimony on permissible grounds and did not
23   arbitrarily discredit the claimant’s testimony.” Id. at 885 (citation omitted). But
24   if the ALJ’s assessment of the claimant’s testimony is reasonable and is
25   supported by substantial evidence, it is not the Court’s role to “second-guess”
26   it. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).4
27
     4
         Before the ALJ’s decision, SSR 16-3p went into effect. See SSR 16-3p, 2016 WL
28
                                                6
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 7 of 16 Page ID #:724




 1             2. Analysis
 2         To support her application for benefits, Plaintiff submitted disability
 3   reports and a function report explaining her symptoms, conditions, limitations,
 4   and medications. AR 197-205, 214-225, 235-50.
 5         At the April 2018 hearing, Plaintiff, testified as follows. Her past work
 6   experience included processing unemployment eligibility claims for 31 years,
 7   first taking the claims, and then making claims adjudications for about the last
 8   15 years. AR 62-64, 68. She was required to call claimants and employers, and
 9   then put everything together. AR 44. She stopped working in 2011 due to her
10   medical condition and because she was having problems with her employer.
11   AR 43-44, 49-50. She could not retain new information, complete tasks, or
12   keep up with her assigned cases. AR 44. Also, a new manager was assigned to
13   the office who harassed employees, including Plaintiff. Her employer would
14   take her from her work and ask why she had not finished. AR 45, 59. When
15   her employer “call[ed her] out” like this and pulled her away to explain herself,
16
17
     1119029 (Mar. 16, 2016). SSR 16-3p provides that “we are eliminating the use of the
18   term ‘credibility’ from our sub-regulatory policy, as our regulations do not use this
     term.” Id. Moreover, “[i]n doing so, we clarify that subjective symptom evaluation is
19   not an examination of an individual’s character” and requires that the ALJ consider
20   all of the evidence in an individual’s record when evaluating the intensity and
     persistence of symptoms. Id.; see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th
21   Cir. 2017) (as amended). Thus, the adjudicator “will not assess an individual’s overall
22   character or truthfulness in the manner typically used during an adversarial court
     litigation. The focus of the evaluation of an individual’s symptoms should not be to
23   determine whether he or she is a truthful person.” SSR 16-3p, 2016 WL 1119029, at
24   *10. SSR 16-3p’s elimination of the word “credibility” from the Agency’s subjective-
     symptom evaluation “does not, however, alter the standards by which courts will
25   evaluate an ALJ’s reasons for discounting a claimant’s testimony.” Elizabeth B. v.
     Comm'r of Soc. Sec., 2020 WL 1041498, at *3 (W.D. Wash. Mar. 4, 2020).
26
     5
27    Plaintiff’s function report appears in duplicate in the record. Compare AR 214-22
     with AR 224-32.
28
                                               7
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 8 of 16 Page ID #:725




 1   it would further cut down on her productivity. AR 47, 59. This caused
 2   depression and anxiety, becoming severe enough to where her doctor told her
 3   to stop working otherwise she was going to have a heart attack or stroke. AR.
 4   46, 50. She would go to the restroom and break down in tears almost daily, for
 5   10 to 15 minutes at a time. AR 47-48. Spending time in the restroom got her
 6   away from her desk and gave her the “needed time to breathe.” AR 47-48.
 7   Sometimes this stopped her crying; sometimes it did not. AR 48.
 8         In addition to these problems, she had difficulty getting up in the
 9   morning and going back into the hostile work environment. AR 48. Also, her
10   field was constantly changing, and she was unable to keep up with the training.
11   AR 48. She could not concentrate or learn new things. AR 48, 57, 59. Her
12   supervisors would give her verbal instructions, but she had difficulty
13   remembering them. AR 48. They would tell her to do things a different way,
14   but she could not grasp the new methods of doing things. AR 49. She was
15   written up once or twice for not completing her cases. AR 58-59.
16         She had similar problems at home. AR 49. She had difficulty
17   remembering to pay the bills on time, so her husband has paid them for about
18   the last five years. AR 49, 50. Her husband also calendars her doctors’
19   appointments and reminds her of things. AR 50. Her pharmacy reminds her
20   via text message or phone call to refill her medication. AR 50.
21         After she stopped working, she would have good days, but then days
22   when she experienced anxiety just thinking about what happened with her
23   employer. AR 46, 51. When she has this anxiety, she reached a point where
24   she could not function, becoming teary-eyed, a knot forms in her throat, has
25   heart palpitations, feels hot, perspires, and her legs tingle. AR 51. This has
26   been going on for about five years. AR 51. She believes it is caused by the
27   stress, but sometimes she will have those feelings just watching television or
28   standing in the kitchen. AR 51. As an example, she had anxiety for two days
                                              8
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 9 of 16 Page ID #:726




 1   before the administrative hearing and during the hearing itself. AR 52. Her
 2   condition worsened after her father passed away. AR 56. She has problems
 3   interacting with people in public. AR 56. Being around too many people, such
 4   as in a restaurant, makes her really anxious. AR 56.
 5         In addition to her mental health, she has a herniated disc in the middle
 6   of her back that causes pain all the time. AR 52. Her face hurts because she
 7   grinds her teeth when she sleeps. AR 52. Her dentist told her the grinding is
 8   caused by anxiety, and it became so bad that she lost two teeth. AR 52-53.
 9         She also has fibromyalgia, which is associated with her diabetes and
10   stress. AR 53. Fibromyalgia causes flu-like symptoms; she has chills, constant
11   pain, and soreness throughout her body. AR 53. She also has trouble sleeping,
12   and she is fatigued during the day. AR 57-58.
13         Stress also causes little lumps on her forehead and the back of her neck.
14   AR 53. Additionally, she has heartburn. AR 53-54. She takes Dexilant for this
15   every other day, and she has been on that medication for the last seven years.
16   AR 54. She also takes Metformin, Crestor, Lexapro for anxiety and
17   depression, and Diovan for high blood pressure. AR 54. She does not see a
18   psychologist, psychiatrist, or other therapist because she could not afford one
19   once she stopped working. AR 54-55.
20         During the time period from 2014 to 2016, she could walk about 20
21   minutes before she would experience shortness of breath and tire. AR 55. She
22   could sit for only 15 or 20 minutes due to back pain. AR 55. She used to be
23   able to clean the house, but she had to hire a woman to help her around 2014.
24   AR 59. She could also run errands by herself, but most of the time her husband
25   would help her. AR 59. She can drive, but there have been times where she
26   forgot where she parked, even when she was going somewhere routine like the
27   pharmacy or doctor’s office. AR 59-60.
28
                                             9
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 10 of 16 Page ID #:727




 1         The ALJ summarized and considered Plaintiff’s testimony and function
 2   report. AR 22-24. The ALJ found Plaintiff’s medically determinable
 3   impairments could reasonably be expected to cause her alleged symptoms, but
 4   her statements “concerning the intensity, persistence[,] and limiting effects of
 5   [the] symptoms” were “not entirely consistent” with the medical evidence and
 6   other evidence in the record for the reasons explained in the decision. AR 25.
 7   Those reasons were that Plaintiff’s subjective statements were not entirely
 8   consistent with: (1) her daily activities; (2) her treatment or lack thereof; and
 9   (3) the objective medical evidence. AR 24-25, 27.
10         First, the ALJ found that Plaintiff’s ability to participate in certain
11   activities of daily living undermined her allegations of disabling functional
12   limitations. AR 24. The ALJ specifically cited Plaintiff’s personal grooming
13   activities, performance of household chores, ability to drive a vehicle, and
14   shopping. AR 24. Later in the decision, the ALJ repeated those activities, and
15   added Plaintiff’s ability to prepare meals. AR 27.6
16         The Ninth Circuit has “repeatedly warned that ALJs must be especially
17   cautious in concluding that daily activities are inconsistent with testimony
18   about pain, because impairments that would unquestionably preclude work
19   and all the pressures of a workplace environment will often be consistent with
20   doing more than merely resting in bed all day.” Garrison v. Colvin, 759 F.3d
21   995, 1016 (9th Cir. 2014); Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.
22   2001) (“This court has repeatedly asserted that the mere fact that a plaintiff has
23
24   6
       The Commissioner does not respond to Plaintiff’s arguments regarding this reason
25   or attempt to defend it. Jt. Stip. at 26-30; See Kinley v. Astrue, 2013 WL 494122, at
     *3 (S.D. Ind. Feb. 8, 2013) (“The Commissioner does not respond to this [aspect of
26   claimant’s] argument, and it is unclear whether this is a tacit admission by the
27   Commissioner that the ALJ erred or whether it was an oversight. Either way, the
     Commissioner has waived any response.”).
28
                                              10
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 11 of 16 Page ID #:728




 1   carried on certain daily activities, such as grocery shopping, driving a car, or
 2   limited walking for exercise, does not in any way detract from her [testimony]
 3   as to her overall disability.”). “[O]nly if [the] level of activity [was] inconsistent
 4   with [a claimant’s] claimed limitations would . . . activities have any bearing
 5   on . . . [subjective testimony].” Garrison, 759 F.3d at 1016. A claimant’s daily
 6   activities may be grounds for discounting testimony “if a claimant is able to
 7   spend a substantial part of [her] day engaged in pursuits involving the
 8   performance of physical functions . . . .” Orn v. Astrue, 495 F.3d 625, 639 (9th
 9   Cir. 2007); see also Childress v. Colvin, 2015 WL 2380872, at *15 (C.D. Cal.
10   May 18, 2015) (ALJ erred in finding claimant’s daily activities were
11   inconsistent with the alleged severity of impairments where there was no
12   indication that the activities either comprised a “substantial” portion of
13   claimant’s day).
14         Moreover, the ALJ must make findings about the transferability of daily
15   activities to the workplace. See Martinez v. Berryhill, 721 F. App’x 597, 600
16   (9th Cir. 2017) (ALJ improperly “discounted [claimant]’s testimony based on
17   her daily activities . . . [without] support[ing] the conclusions as to the
18   frequency of those activities or their transferability to the workplace.”); Orn,
19   495 F.3d at 630 (ALJ must make “specific findings related to [the daily]
20   activities and their transferability to conclude that a claimant’s daily activities
21   warrant” discounting testimony). This is particularly important because
22   “many home activities are not easily transferable to what may be the more
23   grueling environment of the workplace, where it might be impossible to
24   periodically rest or take medication.” Trevizo, 871 F.3d at 682 (internal
25   quotation marks and citation omitted).
26         Here, Plaintiff’s daily activities are not inconsistent with her claim that
27   her impairments preclude her from performing a full-time job in the rigors of a
28   workplace setting. There is no evidence the minimal activities cited by the ALJ
                                              11
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 12 of 16 Page ID #:729




 1   comprised a “substantial” portion of Plaintiff’s day. See Orn, 495 F.3d at 639;
 2   Childress, 2015 WL 2380872, at *15 (C.D. Cal. May 18, 2015).
 3         Furthermore, the ALJ failed to make adequate findings about the
 4   transferability of Plaintiff’s activities to the workplace. The ALJ’s conclusory
 5   statement that “some of the physical and mental abilities and social
 6   interactions required to perform [Plaintiff’s daily] activities are the same as
 7   those necessary for obtaining and maintaining employment,” and also later
 8   stating the activities are “compatible with competitive work” (AR 24, 27), does
 9   not identify which activities translate into what workplace activities. The ALJ
10   did not explain the frequency of any of the activities cited or relate how they
11   translated to the workplace environment. See Brown-Hunter, 806 F.3d at 492
12   (federal courts “demand that the agency set forth the reasoning behind its
13   decisions in a way that allows for meaningful review”); Blakes v. Barnhart, 331
14   F.3d 565, 569 (7th Cir. 2003) (“We require the ALJ to build an accurate and
15   logical bridge from the evidence to her conclusions so that we may afford the
16   claimant meaningful review of the SSA’s ultimate findings.”). As such,
17   reliance upon Plaintiff’s activities of daily living here does not constitute a
18   specific, clear, and convincing reason supported by substantial evidence for
19   discredit her symptom testimony. Martinez, 721 F. App’x at 600; Trevizo, 871
20   F.3d at 682; Orn, 495 F.3d at 630; Dickinson v. Saul, 2019 WL 3837652, at *9
21   (D. Idaho Aug. 13, 2019) (ALJ's conclusion that claimant could perform light
22   work because she could handle a checkbook, cook, walk for exercise twice a
23   week, and care for herself, insufficient because ALJ did not explain how the
24   activities, “which are not performed on a sustained basis, involved the same
25   mental tasks required in a work setting”); Swanson v. Colvin, 2017 WL
26   8897144, at *21 (D. Ariz. Feb. 7, 2017) (claimant’s daily activities of “simple
27   meal preparation, light housekeeping, driving short distances, and caring for
28   her children are so undemanding that they cannot be said to bear a meaningful
                                              12
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 13 of 16 Page ID #:730




 1   relationship to the activities of the workplace” (internal quotation marks
 2   omitted)).
 3         Next, the ALJ noted Plaintiff reported a history of depression and
 4   anxiety for many years, “however, the [Plaintiff’s] treatment records document
 5   no course of treatment with a mental health professional,” and thus there was
 6   a lack of mental health treatment records. AR 24. The ALJ then stated that
 7   Plaintiff “has not generally received the type of treatment one would expect for
 8   a totally disabled individual.” Id. However, “benefits may not be denied to a
 9   disabled claimant because of a failure to obtain treatment that the claimant
10   cannot afford.” Warre v. Comm’r Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
11   Cir. 2005). Further, the Ninth Circuit has directed that “it is a questionable
12   practice to chastise one with a mental impairment for the exercise of poor
13   judgment in seeking rehabilitation.” Garrison, 759 F.3d at 1018 n.24 (internal
14   quotation marks omitted).
15         As mentioned above, the Plaintiff testified she does not see a
16   psychologist, psychiatrist, or other therapist because she could not afford one
17   once she stopped working. AR 54-55. Although the ALJ noted in her summary
18   of Plaintiff’s testimony that Plaintiff did not “maintain appointments” with a
19   mental health provider “due to a lack of funds,” the ALJ never stated why this
20   explanation was inadequate or otherwise cast doubt upon it. AR 23. The ALJ
21   was erred by failing to do so. See Warre, 439 F.3d at 1006; Orn, 495 F.3d at
22   638 (ALJ erred by relying on gaps in treatment where claimant explained in
23   his testimony that he “can't afford it,” and the ALJ did not suggest that this
24   proffered reason was “not believable”); SSR 16-3p, 2016 WL 1119029 at *8
25   (“We will not find an individual’s symptoms inconsistent with the evidence in
26   the record . . . without considering possible reasons he or she may not comply
27   with treatment or seek treatment consistent with the degree of his or her
28   complaints.”); Claire G. v. Berryhill, 2019 WL 2287733, at *10 (D. Or. May
                                             13
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 14 of 16 Page ID #:731




 1   28, 2019) (ALJ erred by “fail[ing] to explore why [the claimant] had only
 2   sporadic mental health treatment”); Surman v. Comm’r Soc. Sec. Admin.,
 3   2018 WL 3491667, at *6 (C.D. Cal. July 19, 2018) (ALJ erred by discounting
 4   claimant’s subjective allegations in part because there was no indication ALJ
 5   considered claimant’s explanation that his insurance did not cover
 6   psychological treatment, counseling, or therapy); Smith v. Colvin, 2015 WL
 7   5882896, at *5 (C.D. Cal. Oct. 7, 2015) (ALJ erred by relying, at least in part,
 8   on claimant’s alleged lack of treatment without expressly considering her
 9   proffered explanation that she did not seek more treatment due to a lack of
10   insurance for a period of time and lack of approval for further treatment).
11         Finally, after faulting Plaintiff for her lack of treatment, the ALJ
12   discussed objective findings that she found “inconsistent with the alleged
13   severity of [Plaintiff’s] symptoms and functional limitations.” AR 24-25.
14   However, inconsistency between Plaintiff’s statements and the objective
15   evidence, alone, is not a sufficient basis to discount testimony. See Rollins, 261
16   F.3d at 856-57; Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (lack of
17   objective medical evidence to support subjective symptom allegations cannot
18   form the sole basis for discounting testimony); Dschaak v. Astrue, 2011 WL
19   4498835, at *1 (D. Or. Sept. 27, 2011) (“[O]nce the[] other bases for the ALJ’s
20   decision were discarded as erroneous, the ALJ’s . . . determination could not
21   rely solely on conflicts with the medical evidence.”).
22         Thus, assuming without deciding that the ALJ properly discounted
23   Plaintiff’s testimony based on inconsistency with the medical evidence, as such
24   ground cannot be the sole basis to do so, the ALJ’s discounting of Plaintiff’s
25   subjective symptom testimony is not supported by specific, clear, and
26   convincing reasons supported by substantial evidence. Further, here, the Court
27   cannot conclude the ALJ’s error was harmless. See, e.g., Brown-Hunter, 806
28   F.3d at 492-93 (ALJ’s failure adequately to specify reasons for discrediting
                                             14
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 15 of 16 Page ID #:732




 1   claimant testimony “will usually not be harmless”). In light of the significant
 2   functional limitations reflected in Plaintiff’s subjective statements, the Court
 3   cannot “confidently conclude that no reasonable ALJ, when fully crediting the
 4   claimant’s testimony, could have reached a different disability determination.”
 5   Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-56 (9th Cir. 2006).
 6   B.    Remand is appropriate.
 7         The decision whether to remand for further proceedings is within this
 8   Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000)
 9   (as amended). Where further proceedings would serve no useful purpose or
10   where the record has been fully developed, a court may direct an immediate
11   award of benefits. See Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004);
12   Harman, 211 F.3d at 1179 (noting that “the decision of whether to remand for
13   further proceedings turns upon the likely utility of such proceedings”). A
14   remand for further proceedings is appropriate where outstanding issues must
15   be resolved before a determination of disability can be made and it is not clear
16   from the record that the claimant is disabled. See Bunnell v. Barnhart, 336
17   F.3d 1112, 1115-16 (9th Cir. 2003).
18         Here, the Court concludes remand for further proceedings is warranted.
19   The assessment of Plaintiff’s testimony affects other issues raised in the Joint
20   Stipulation. See e.g., Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012)
21   (“Because we remand the case to the ALJ for the reasons stated, we decline to
22   reach [plaintiff’s] alternative ground for remand.”); Vaughn v. Berryhill, 242 F.
23   Supp. 3d 998, 1010 (E.D. Cal. 2017) (dispensing of exhaustive analysis of
24   plaintiff’s remaining issues because “[t]he ALJ’s . . . evaluations of [p]laintiff's
25   [testimony] . . . are inescapably linked to conclusions regarding the medical
26   evidence”); Alderman v. Colvin, 2015 WL 12661933, at *8 (E.D. Wash. Jan.
27   14, 2015) (remanding in light of interrelated nature of ALJ’s decision to
28   discount claimant’s testimony and give appropriate consideration to
                                              15
     Case 2:19-cv-05133-JDE Document 18 Filed 04/29/20 Page 16 of 16 Page ID #:733




 1   physician’s opinions, step-two findings, and step-five analysis). Because it is
 2   unclear, considering these issues, whether Plaintiff was in fact disabled,
 3   remand here is on an “open record.” See Brown-Hunter, 806 F.3d at 495;
 4   Bunnell, 336 F.3d at 1115-16. The parties may freely take up all issues raised in
 5   the Joint Stipulation, and any other issues relevant to resolving Plaintiff’s claim
 6   of disability, before the ALJ.
 7         Accordingly, on remand, the ALJ shall reassess Plaintiff’s subjective
 8   complaints, and then reassess Plaintiff’s RFC in light of those complaints, and
 9   proceed through the remaining steps of the disability analysis to determine
10   whether she could still perform her past work during the relevant period, or
11   what other work, if any, Plaintiff was capable of performing that existed in
12   significant numbers.
13                                          IV.
14                                       ORDER
15         Pursuant to sentence four of 42 U.S.C. § 405(g), IT THEREFORE IS
16   ORDERED that Judgment be entered reversing the decision of the
17   Commissioner of Social Security and remanding this matter for further
18   administrative proceedings consistent with this Order.
19
20
     Dated: April 29, 2020                        ___________________________
21                                                JOHN D. EARLY
22                                                United States Magistrate Judge
23
24
25
26
27
28
                                             16
